NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 15 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
CHRISTOPHER MCINTYRE,                          No. 15-35234

              Plaintiff-Appellant,             D.C. No. 3:13-cv-00149-RRB

 v.                                            MEMORANDUM*

BP EXPLORATION & PRODUCTION,
INC., BP AMERICA PRODUCTION
COMPANY, JOHN DOES 1-20,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Alaska
                Ralph R. Beistline, Senior District Judge, Presiding

                          Submitted September 11, 2017**
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. Fed. R. App. P. 34(a)(2). Therefore, McIntyre’s
motions for oral arguments are denied. McIntyre’s Motion For Judicial Notice is
granted.
Before: KOZINSKI and FRIEDLAND, Circuit Judges, and BENNETT,*** District
Judge.

      1.     We review de novo the Rule 12(b)(6) dismissal of McIntyre’s claims

that he gave BP the idea that BP used to cap the blowout of an undersea oil well.

Lacey v. Maricopa Cty., 693 F.3d 896, 911 (9th Cir. 2012) (en banc).

      McIntyre’s quasi-contract and unjust enrichment claims are insufficiently

pleaded. There was no plausible factual basis for his allegation that he conferred

an actual benefit on BP. See Reeves v. Alyeska Pipeline Serv. Co., 926 P.2d 1130,

1143 (Alaska 1996) (per curiam) (Reeves I). His ideas were not sufficiently

developed or concrete to be ready for immediate use. Id. Indeed, McIntyre

concedes that BP extensively modified or completely changed any ideas he may

have provided.

      McIntyre’s claims of use of confidential information fail to allege any

plausible factual basis to believe that he disclosed any ideas in confidence, see

Reeves v. Alyeska Pipeline Serv. Co., 56 P.3d 660, 666 (Alaska 2002) (citing

Reeves I, 926 P.2d at 1137), let alone in the course of a fiduciary relationship, see

Munn v. Thornton, 956 P.2d 1213, 1220 (Alaska 1998). He also pleads no

plausible factual basis for his claim that he took reasonable steps to maintain the


       ***
             The Honorable Mark W. Bennett, Senior United States District Judge
for the Northern District of Iowa, sitting by designation.
                                           2
secrecy of his ideas. ALASKA STAT. § 45.50.940. McIntyre has cited no authority

to support his contention that disclosure of ideas to address a “national emergency”

imposes confidentiality requirements or relieves him of the obligation to take

reasonable steps to maintain the secrecy of his ideas, and we know of none.

      McIntyre’s fraud claims also fail. McIntyre did not plausibly allege how BP

induced him to rely on representations by BP. There is no plausible factual basis

for his contention on appeal that BP induced him to believe that his ideas were not

patentable, thus causing him to delay or forgo seeking a patent. Shehata v.

Salvation Army, 225 P.3d 1106, 1114 (Alaska 2010) (common law fraud requires

inducement of justifiable reliance).

      Because McIntyre does not challenge dismissal of his other claims, we do

not address them. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”).

      2.     The district court did not abuse its discretion by concluding that there

were defects in McIntyre’s complaint that could not be cured by amendment. See

Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1034 (9th Cir. 2008).

We have no more reason than the district court did to believe that a third amended

complaint would fix the glaring weaknesses in his position. He has not pleaded

any plausible factual basis for his additional claim for negligent misrepresentation/


                                          3
misrepresentation by omission. Arctic Tug & Barge, Inc. v. Raleigh, Schwarz &

Powell, 956 P.2d 1199, 1202 (Alaska 1998).

      AFFIRMED.




                                       4